Bloodwortii, J.
1. Under the act of July 28, 1921 (Ga. L. 1921, p. 135), the judge of Walton superior court was authorized to require the grand jury which was sworn, impaneled, and served at the August term, 1923, of that court to attend and serve at the November term, 1923, of the court; and the grand jury so serving at the latter term was a lawful grand jury, and indictments returned by them were hot void.
2. The said act, being a general law, modified, so far as jurors serving in Walton superior court were concerned, the provisions of section 824 of the Penal Code, which declares that grand juries serving at one term are ineligible to serve at the succeeding term.
3. The foregoing rulings of the Supreme Court, in answer to questions certified to it by this court, dispose of the issues raised by the pendente lite exceptions in this case. For the full opinion of the Supreme Court see 160 Ga. 292 (127 S. E. 842).
4. The motion for a new trial contains no special grounds, and the evidence amply supports the verdict of guilty.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.